Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the washing machine or method as recited in any of claims 2, 3, 7, or 8.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Horecky (US 3,043,125), to further include wherein the drum is rotated in accordance with a difference of the outputs of the sensors/measurements during a spin cycle causing the spin cycle to cease when the magnitude of the difference of the outputs/measurements of the sensors exceeds a threshold; or to have wherein the outputs of the sensors/measurements that is used to control the motor/drum rotation is a smoothed difference which is smoothed over time.  In contrast to the claimed invention, Horecky discloses a washing machine having a drum (12), a main drive motor (6), a pressure sensitive switch (30), and electrodes (80, 81), and during a centrifuge liquid is ejected to flood the electrodes (80, 81), completing a circuit, and when the flow of liquid is too small to complete the circuit a predetermined period of extraction is continued (Figures 3-5; col. 5, lines 9-18; col. 10, line 28 through col. 11, line 40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711